Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT

Applicant’s amendment and remarks filed on 5/20/2021 are acknowledged.  New claim 33 is added.  Claims 1-7, 10-11, 18, 21, and 27-33 are pending.

Election/Restrictions
This application is in condition for allowance except for the presence of claims 18 and 21 directed to an invention non-elected without traverse.  Accordingly, claims 18 and 21 have been cancelled.

Information Disclosure Statement
	The information disclosure statement filed on 5/20/2021 has been considered.  A signed copy is enclosed.

Declaration
	The declaration under 37 CFR 1.132 by Peter Ellmark, filed on 5/20/2021, has been considered.

Claim Rejections Withdrawn
The rejection of claims 1-7, 10, 27-30, and 32 under 35 U.S.C. 103 as being unpatentable over Ellmark et al (WO 2013/034904, March 2013; IDS filed 7/31/2017) in view of Vonderheide et al (Clin. Cancer Res. 19:1035-1043, 2013; IDS filed 7/31/2017) is withdrawn in light of the declaration by Peter Ellmark filed on 5/20/2021.

The rejection of claim 11 under 35 U.S.C. 103 as being unpatentable over Ellmark et al (WO 2013/034904, March 2013; IDS filed 7/31/2017) in view of Vonderheide et al (Clin. Cancer Res. 19:1035-1043, 2013; IDS filed 7/31/2017), as applied to claims 1-8, 27-30, and 32 above, and further in view of McDermott et al (Cancer Med., 2:662-673, 2013) is withdrawn in light of the declaration by Peter Ellmark filed on 5/20/2021.

Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
In the claims:
Claims 18 and 21 were cancelled.

Conclusion
Claims 1-7, 10-11, and 27-33 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian J Gangle whose telephone number is (571)272-1181.  The examiner can normally be reached on M-F, 9-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Nickol can be reached on 571-272-0835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 




/BRIAN GANGLE/Primary Examiner, Art Unit 1645                                                                                                                                                                                                        /BRIAN GANGLE/Primary Examiner, Art Unit 1645